Opinion issued June 23, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00419-CR
———————————
in re Van Watson, Jr., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Van Watson, Jr., has filed a pro se petition for writ of mandamus, requesting
that we compel the trial court to issue a bench warrant for relator’s presence
at a hearing announcing the results of post-conviction DNA testing in the
underlying case.[1]  Relator also requests that we issue a writ
directing his attorney to inform relator of the results of the DNA testing.
          We
deny relator’s petition for writ of mandamus. 
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator
has identified the underlying case as State
v. Watson, No. 699312, in the 180th District Court of Harris County, Texas,
the Honorable Marc Brown presiding.